Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0002549
                                                       19-MAR-2014
                                                       09:35 AM
                         SCWC-13-0002549

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       BONNIE L. MEDEIROS,
                  Respondent/Claimant-Appellee,

                               vs.

                       EAN HOLDINGS, LLC,
                 Petitioner/Employer-Appellant,

                               and

            FIDELITY AND GUARANTY INSURANCE/YORK RISK
                   SERVICES (formerly AVIZENT),
Petitioner/Insurance Carrier/Third-Party Administrator-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-13-0002549; AB 2010-375(M) (7-10-00485))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Kim, in place of Acoba, J., recused.)

          The application for a writ of certiorari, filed on
February 12, 2014, is hereby rejected.
          DATED: Honolulu, Hawai#i, March 19, 2014.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Glenn J. Kim